Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment, filed 06/06/2022, has been entered.
Claims 16-30 have been canceled.
Claims 1-15 are pending.
Election/Restrictions
Applicant’s election without traverse of Group I and species CD28 transmembrane domain, CD3z stimulatory signal domain, CD28 co-stimulatory domain, P329G Fc domain mutation and SEQ ID NOs: 1-3 and 4-6 as the CDR H1-3 and CDR L1-3 sequences, respectively, in the reply filed on 06/06/2022 is acknowledged.
Claims 13 and 15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 1-12 and 14 are currently under examination as they read on an antigen binding receptor capable of specific binding to a mutated Fc domain but not to the non-mutated parent Fc domain.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6, 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The present claims are indefinite in the recitation of limitations that begin with “particularly” or “in particular” as these examples of preferences render the metes and bounds of the claims indefinite because it is not clear whether the claimed preferences are required limitations.  See MPEP 2173.05(d).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 column 3). 
The instant claims are drawn to a genus of “antigen binding receptor” that functions to bind a mutated Fc but not non-mutated Fc.  The claims encompass a huge genus of different antigen binding receptors of different structures and functions as either activating or inhibitory.  The claims encompass antigen binding receptor targeting a genus of Fc domains with one or more mutations. There is no art recognized correlation between the structure of antigen binding receptors and function as broadly claimed.  Certain antigen binding receptors for use in T cells are known that have antibodies or particular specificities or scFV antigen binding domain specific for certain specific tumor antigens, a transmembrane domain, and a signaling chain from CD3 in combination with certain costimulatory signaling domains, such as CD28 (see Cartellier et al., 2010). However, as taught by Cartiellier, so far no general a priori rules can be defined for the functionally of any given binding moiety in the context of a chimeric antigen receptor and function depends on a multitude of factors (see page 4, in particular).  Additionally, the choice of the antigen target can impact antigen binding receptor functionality, and the perfect target surface antigen seems almost impossible to find (See Chicaybam et al., 2011). The present claims also broadly encompass antigen binding receptors of any structure, such as those including any antigen binding domain, to a huge genus of structurally different antigens of mutated Fc domains.  For example, the claims would encompass a peptide or receptor that specifically interacts with a Fc domain, which are not well recognized in the art.  Furthermore, the claims would encompass a huge genus of antibody biding domains to any Fc domain with any mutation.  Given the diversity of immunoglobulin sequences, this would encompass an essentially unlimited numbers of different antibody sequences. Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibody binding domains encompassed by the claimed invention.
Also, it is noted that the Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112. See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004). Meeting the written description threshold requires showing that the applicant was in “possession” of the claimed invention at the time of filing. Vas-Cath, 935 F.2d at 1563-1564. Support need not describe the claimed subject matter in exactly the same terms as used in the claims. Eiselstein v. Frank, 52 F.3d 1035, 1038 (Fed. Cir. 1995). This support cannot be based on obviousness reasoning – i.e., what the written description and knowledge in the art would lead one to speculate as to modifications the inventor might have envisioned, but failed to disclose. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997). Ariad points out, the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts." Ariad, 598 F.3d at 1352-3. Note the following Court Decisions regarding the written description of antibodies in the context of the current claims. Given the claimed broadly class of antibody binding domains, in the absence of sufficient disclosure of relevant identifying characteristics, the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims. AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) and the specification at best describes plan for making antibodies with the “limitations above” and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient. Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011). There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed antibody binding domains to demonstrate possession. Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). 
The instant specification discloses two species of antigen binding receptors that bind mutated Fc as recited in claims 14 and 15 (SEQ ID NOs: 1-6 and 53-58).  These are not sufficiently representative of the genus of antigen binding receptors that bind to any Fc domains with any mutations.  For example, the claims would encompass antigen binding receptors other than antibodies, such as a Fc receptor, but none are disclosed.  Furthermore, while the specification discloses Fc variants (e.g., Fc-P329G) that can be targeted, no structures of any antigen binding domain that function to bind to said antigens and act a s binding domain in a antigen binding receptor are disclosed.  Thus, the instant specification does not disclose a representative number of species to support the broad genus of structurally and functionally different antigen binding receptors and target antigen combinations encompassed by the instant claims.   The application at best describes a roadmap for producing candidate antigen binding receptors, and then determining which actually function as claimed. See Novozymes A/S v. DuPont Nutrition Biosciences.  Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Campana et al. (US20150139943A1, see entire document).
Campana et al. disclosed an antigen binding receptor that binds a Fc variant, wherein said antigen binding receptor comprise scFv or Fab as the binding moiety, CD28 transmembrane domain, CD3z stimulatory signal domain, CD28 co-stimulatory domain (see, e.g., Abstract; [0008], [0070], [0010], [0093], [0015]).  The scFv or Fab is connected at the C-terminus to the N-terminus of the anchoring transmembrane domain (see [0060]-[0061]). Campana specifically disclosed Fc variants and humanized Fc portion which read on mutations in the Fc domain (see Abstract and [0019]).  Therefore, the antigen binding receptor taught by Campana would bind to a mutated Fc and not non-mutated Fc.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Campana et al. (US 20150139943 A1) in view of Regula et al. (US 20160068613 A1).
The teachings of Campana et al. have been discussed above (see supra).  Campana did not teach the specificity of the antigen binding receptor to be Fc with P329G mutation.  However, it would have been obvious to one of ordinary skill in the art to make an antigen binding receptor targeting Fc with P329G mutation because this variant Fc was well known in the art before the effective filing date of the claimed invention.  For example, Regula et al. taught Fc variant with P329G mutation that exhibited reduced binding to FcRn (see, e.g., [0055], [0195]).
The rationale to support a conclusion that the claims would have been obvious is that all the claimed elements (e.g., making a Fc-targeting antigen binding receptors; Fc variant with P329G mutation) were known known in the prior art and one of ordinary skill in the art would have arrived at the claimed invention by using known methods with no change in their respective function and the combination would have yielded nothing more than the predictable result of obtaining an antigen binding receptor that specifically target Fc variant with P329G mutation.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/061,795 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims disclosed a chimeric antigen receptor (CAR) comprising an antigen binding domain that is a Fab that binds mutated Fc but not non-mutated parent Fc; wherein the mutated Fc comprises amino acid substitutions corresponding to P329G.  The CAR would have transmembrane, stimulatory signal and costimulatory signal domains.  As such, the claimed subject matter of the copending claims overlap with the claimed subject matter of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        July 28, 2022